MEMORANDUM OF DECISION.
The original plaintiff in this divorce action, Kermit French, appeals from the judgment of the Superior Court, Androscoggin County, which affirmed a judgment of the District Court (Lewiston) implementing its 1975 decree of divorce between the parties. We affirm the judgment.
The 1975 decree awarded title to real estate to the defendant wife, Rachel French, and ordered that the net profits of any future sale of the property be divided equally. In 1980, the defendant decided to sell the property. By motion in the District Court she sought a determination of the value of her interest in the property. The District Court ruled that the defendant was “entitled to retain from proceeds of sale as her sole property the amount by which said mortgage ... has been reduced from the date of divorce to the date of sale.” All such payments had been made by the defendant.
On the basis of the record provided to us on this appeal, we are unable to detect any error of law in the District Court judgment.
The entry is:
Judgment affirmed.
All concurring.